DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 133576). 
Yoshida discloses the following claimed limitations:
	* Re clm 24, a winding spool/drum/ which winds a belt-like re-transfer film/heat insulation film/ while rotating around a rotational axis as a center, the belt-like re-transfer film carrying an image being transferred from an ink ribbon, being operable to transfer the image to a recording medium, and having a predetermined width, the winding spool (see fig 1, pg 3, line 17-pg 4, line 14);
* a first outer diameter portion/cylinder body, 30/ which supports the film and has a first outer diameter, a width of the first outer diameter portion in a direction of the rotational axis
being narrower than a width of the film (fig 1);
	* a second outer diameter portion/cylinder body, 31/ being disposed in the direction of the rotational axis in a position being different from a position of the first outer diameter portion, the second outer diameter portion having a second outer diameter being smaller than the first outer diameter (fig 1);
	* a third outer diameter portion/another cylinder body, 31/ being disposed in the direction of the rotational axis on a side opposite to a side of the second outer diameter portion/31/ with respect to the first outer diameter portion/30/, the third outer diameter/another 31/ portion having a third outer diameter/another 31/ being smaller than the first outer diameter/30/, wherein when the film/heat insulated film/ being supported by the first outer diameter portion is wound onto the winding spool, in the direction of the rotational axis/rotary shaft, 34/, one end portion of the film in a direction of the width overlaps the second outer diameter portion/cylinder body, 31/ and another end portion of the film in the direction of the width overlaps the third outer diameter portion/another cylinder body, 31/ (fig 1, pg 3, line 17-pg 4, line 14).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 133576) in view of Shimizu Naoki et al. (JP 2003-002543).
Yoshida discloses the following claimed limitations:
* Re clm 25, a winding spool which winds a belt-like re-transfer film while rotating around a rotational axis as a center, the belt-like re-transfer film carrying an image being transferred from an ink ribbon, being operable to transfer the image to a recording medium, and having a predetermined width, the winding spool (see fig 1, pg 3, line 17-pg 4, line 14);
* a first outer diameter portion/cylinder body, 30/ which supports the film/heat insulation film,  
* a second outer diameter portion/cylinder body, 31/ being disposed in the direction of the rotational axis/rotary shaft, 34/ in a position being different from a position of the first outer diameter portion, the second outer diameter portion having a second outer diameter being smaller than the first outer diameter; and
	* third outer diameter portion/another cylinder body, 31/ being disposed in the direction of the rotational axis on a side opposite to a side of the second outer diameter portion in such a way that the third outer diameter portion and the second outer diameter portion sandwich the first outer diameter portion, the third outer diameter portion having a third outer diameter being smaller than the first outer diameter, wherein
	* when the film being supported by the first outer diameter portion/cylinder body, 30/ is wound onto the winding spool, in the direction of the rotational axis, one end portion of the film in a direction of the width overlaps the second outer diameter portion/cylinder body, 31 and another end portion of the film in the direction of the width overlaps the third outer diameter portion/another cylinder body, 31/.
Yoshida does not disclose the following claimed limitations:
* a first outer diameter portion which supports the film and includes a plurality of protruded portions being arrayed in a direction of the rotational axis, each of the protruded portions having a first outer diameter, an interval between the protruded portions, which are located in both ends in the direction of the rotational axis, being narrower than the width of the film.

Shimizu Naoki et al. disclose the following:
* a first outer diameter portion which supports the film and includes a plurality of protruded portions/plurality of parts outside groove 14, which are arranged in axis direction of core 6, and having first outer diameter/ being arrayed in a direction of the rotational axis, each of the protruded portions having a first outer diameter, an interval between the protruded portions, which are located in both ends in the direction of the rotational axis, being narrower than the width of the film (paras 0018-0020, fig 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a first outer diameter portion which supports the film and includes a plurality of protruded portions being arrayed in a direction of the rotational axis, each of the protruded portions having a first outer diameter, an interval between the protruded portions, which are located in both ends in the direction of the rotational axis, being narrower than the width of the film, taught by Shimizu Naoki et al. into Yoshida for the purpose of controlling the web or web of film.  
Allowable Subject Matter
6.	Claims 1-23 are allowed.
The primary reason for allowance of claims 1-3 & 8-23 is the inclusion of the limitations of a re-transfer film set that includes a first outer diameter portion which supports the re-transfer film and has a first outer diameter, a width of the first outer diameter portion in a direction of the rotational axis being narrower than the width of the re-transfer film; a second outer diameter portion being disposed in the direction of the rotational axis in a position being different from a position of the first outer diameter portion, the second outer diameter portion having a second outer diameter being smaller than the first outer diameter; and a third outer diameter portion being disposed in the direction of the rotational axis on a side opposite to a side of the second outer diameter portion with respect to the first outer diameter portion, the third outer diameter portion having a third outer diameter being smaller than the first outer diameter, wherein when the re-transfer film being supported by the first outer diameter portion is wound onto the winding spool, in the direction of the rotational axis, one end portion of the re-transfer film in the direction of the width overlaps the second outer diameter portion and another end portion of the re-transfer film in the direction of the width overlaps the third outer diameter portion. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 4-7 is the inclusion of the limitations of a re-transfer film set that includes a winding spool including a first outer diameter portion which supports the re-transfer film and includes a plurality of protruded portions being arrayed in a direction of the rotational axis, each of the protruded portions having a first outer diameter, an interval between the protruded portions, which are located in both ends in the direction of the rotational axis, being narrower than the width of the re-transfer film; a second outer diameter portion being disposed in the direction of the rotational axis in a position being different from a position of the first outer diameter portion, the second outer diameter portion having a second outer diameter being smaller than the first outer diameter; and a third outer diameter portion being disposed in the direction of the rotational axis on a side opposite to a side of the second outer diameter portion in such a way that the third outer diameter portion and the second outer diameter portion sandwich the first outer diameter portion, the third outer diameter portion having a third outer diameter being smaller than the first outer diameter, wherein when the re-transfer film being supported by the first outer diameter portion is wound onto the winding spool, in the direction of the rotational axis, one end portion of the re-transfer film in the direction of the width overlaps the second outer diameter portion and another end portion of the re-transfer film in the direction of the width overlaps the third outer diameter portion. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853